          Case 2:21-cv-00247-APG-EJY Document 5 Filed 03/19/21 Page 1 of 1




 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 LAUSTEVEION JOHNSON,                                 Case No.: 2:21-cv-00247-APG-EJY

 4         Plaintiff                                          Order Dismissing Case

 5 v.                                                            [ECF Nos. 1, 3, 4]

 6 COVID 19, et al.,

 7         Defendants

 8        I ORDER that plaintiff Lausteveion Johnson’s motion to voluntarily dismiss this case

 9 (ECF No. 4) is GRANTED. Johnson’s motions for leave to proceed in forma pauperis (ECF

10 No. 1) and motion for preliminary injunction (ECF No. 3) are DENIED as moot.

11        I FURTHER ORDER the clerk of court to close this case.

12        DATED this 19th day of March, 2021.

13

14
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
